In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-102 CR

 ______________________


STEPHEN PAUL BORDAGES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 04-07-05428 CR




MEMORANDUM OPINION

	A jury convicted Stephen Paul Bordages of burglary of a habitation and indecency
with a child by exposure.  The trial court sentenced him to seven years in prison for the first
offense, and two years for the second -- the sentences to run concurrently.
	Bordages's appellate counsel filed an Anders brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  In response, Bordages filed a pro se brief, in which he argues that his trial
counsel was ineffective for various reasons, and that his statement to the police was
involuntary.    
	 The Court of Criminal Appeals directs that we not address the merits of issues raised
in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  Rather, an appellate court may determine either (1) "that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds no
reversible error[,]" or (2) "that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  We find it unnecessary to order appointment of new counsel to
re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
We affirm the trial court's judgment.
	AFFIRMED.								
								____________________________
									DAVID GAULTNEY
										 Justice
 
Submitted on January 25, 2008
Opinion Delivered April 9, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.